Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status 
Claims 6 and 16-19 are pending.  
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claims 16-19 recite the limitation “the support”; this should be corrected to “the chromatography column support”
Claims 16-17 recite the limitation “the column”; this should be corrected to “the chromatography column”
Claims 18-19 recite the limitation “the frit”; this should be corrected to “the moveable frit”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitations “at least one pair of a movable frit and a chromatography column support”.  There is a lack of antecedent basis.  These terms have previously been defined.  This occurs in three separate instances. The Examiner suggests “at least one pair of the moveable frit and the chromatography column support”.  
Claim 6 recites the limitation “a chromatography column support”.  There is a lack of antecedent basis.  This term has previously been defined.
Claim 16 recites the limitations “at least one pair of a moveable frit and a chromatography column support”.  There is a lack of antecedent basis.  These terms have previously been defined.  The Examiner suggests “at least one pair of the moveable frit and the chromatography column support”.  This occurs in three separate instances.  Claims 17-19 are rejected as well since they depend on claim 16. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claim 19, the limitation “wherein the frit is used in combination with the support” does not further limit the claim since this same limitation is previously recited in claim 18 from which claim 19 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments 
Applicant's arguments filed 12/17/2020 have been fully considered and are persuasive as such the previous prior art rejection is removed.  Applicant's arguments filed 4/12/2021 are persuasive as such the 112a rejection is removed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777